Eschweiler, J.
(dissenting). There was here no'interference by the garnishee proceedings with any actual possession of the property by the plaintiff, for it never had actual possession until the goods were returned to it at the close of the garnishee action. It at all times had no more than a right to claim and take actual possession of the property as security for the repayment to it of the sums advanced to the Blue Bird Appliance Company. In that situation there was a question properly presented as to whether the right of the plaintiff to have possession of the property was superior to the claim asserted by the defendant here as plaintiff in the garnishee action.
Upon the issue thus presented and which became the only one, both parties had their day in court in the ordinary method of procedure and the result was in plaintiff’s favor. It is now being permitted to assess damages against the defendant here, plaintiff there, far in excess of that which is recognized in the ordinary litigation in civil actions. A penalty is now being visited upon the defendant as an unsuccessful party in a civil action involving merely the question of whose claim to immediate possession of the personal property was the paramount one. That it is not the general purpose of the law to. visit penalties other than those prescribed by the statute regulating and fixing the amount of costs as against a party who in good faith, though *32unsuccessfully, asserts a claim in a court of justice, is just now being decided in the case of Weinhagen v. Hayes, post, p. 62, 190 N. W. 1002.
No question is raised but that the present action is one founded upon a tort instead of upon contract, and the basis of such action is necessarily upon the theory that there was an unlawful use of judicial proceedings whereby there was interference with plaintiff’s right to possession of personal property.
The general rule is well established that to support an action for damages for. the unsuccessful bringing of another civil action the first judicial proceedings must have been instituted with malice and 'without probable cause. 1 Cooley, Torts (3d ed.) 348. And the same rules are held to apply to actions of this kind as they do' to malicious prosecution of criminal proceedings. Ibid. 353.
The doctrine is firmly fixed here, as is shown in the following cases in this court:
In Magmer v. Renk, 65 Wis. 364, 27 N. W. 26, an action for malicious prosecution by the bringing of a replevin suit for the purpose of injuring the plaintiff in his business as a baker by depriving him, of the use of his property, the court said (p. 367) : “In order to recover it was essential for the plaintiff to prove both the want of probable cause in bringing the replevin suit and malice on the part of the defendant.” The findings in that case were to the effect (p. 369) that the mortgage the defendant then held was such that the defendant did not honestly believe he was authorized to take and hold the goods in question, that he did not have probable cause to commence the replevin suit, and that he acted wilfully, maliciously, and with intent to injure the plaintiff.
In Collins v. Shannon, 67 Wis. 441, 30 N. W. 730, in an action for wrongful attachment which had been issued upon allegations charging fraud, this court said (p. 445): “If the plaintiff had simply proved that he was not indebted *33to the defendant, and that he was not in fact about fraudulently to dispose of his property when the defendant brought his action against him and sued out his attachment, he would have failed to make a case. . . . All the cases hold that the burden of proof is on the plaintiff to show both the want of probable cause and malice.” And again at p. 446: that if the jury finds that “in such an action the defendant honestly and in good faith believed that the plaintiff was about fraudulently to dispose of his property in fraud of his creditors, “it will clearly be a finding that the act was not done maliciously, and 'so- the plaintiff should fail in his action.”
Luby v. Bennett, 111 Wis. 613 (87 N. W. 804, 56 L. R. A. 261), was to recover damages for the alleged malicious prosecution of an action for the dissolution of a partnership and for a receiver and the taking possession of personal property thereunder. The complaint expressly charged (p. 615) malice and want of probable cause. There is a full discussion of the subject of lack of remedy for the malicious bringing of a civil suit where there is no interference with person or property, commencing at page 620, and it was stated (p. 626) that “the same reasoning that supports an action for damages for maliciously and without probable cause instituting and prosecuting proceedings to have a person declared a bankrupt applies to an action maliciously brought to wind up a partnership, founded on alleged misconduct of the defendant.” It was also held (p. 627) that an equitable levy upon property, as in'garnishee proceedings, whereby property is taken out of the custody of the owner and out of his free control which causes damage not reached by a mere judgment of vindication or for costs, is sufficient basis for such an action.
The same view is suggested in Ashland Co. v. Stahl, 48 Wis. 593, 596, 4 N. W. 752.
That malice and want of probable cause are essential in an action brought on the statutory bond' for wrongful *34attachment as between the parties to the attachment proceedings is recognized in many cases, among others Vesper v. Crane Co. 165 Cal. 36, 130 Pac. 876, L. R. A. 1915A, 541; Farmers & Traders T. W. Co. v. Gibbons, 107 Ky. 611, 55 S. W. 2; Slaughter v. Nolan, 41 S. Dak. 134, 169 N. W. 232.
The same rule is applied in actions for damages resulting from restraining the plaintiff in the use of a patented article by injunction, where malice and want of probable cause are essential elements to any right to recover. H. P. Rieger & Co. v. Knight, 128 Md. 189, 97 Atl. 358, L. R. A. 1916E, 1277, note p. 1282; Krzyszke v. Kamin, 163 Mich. 290, 295, 128 N. W. 190.
Where a tort action was brought to recover damages for causing plaintiff’s property, which he had then contracted to sell to another, to be attached, hoping thereby to prevent such sale and compel the plaintiff to sell to defendant, it was held that malice and want of probable cause must be shown. Malone v. Belcher, 216 Mass. 209, 211, 103 N. E. 637.
An unsuccessful adverse claim to real estate does not subject one to a suit for damages. Duncan v. Griswold, 92 Ky. 546, 18 S. W. 354.
Some authorities, however, do hold that damages may be recovered in a subsequent action for the wrongful issue of an attachment without a showing of malice and w.ant of probable cause, which when shown, however, may warrant punitory damages in addition, in such cases as Reliable Mut. Hail Ins. Co. v. Rogers, 61 Okla. 226, 160 Pac. 914, L. R. A. 1917B, 350, relying upon Overton v. Sigmon F. Mfg. Co. 50 Okla. 531, 151 Pac. 215, where it was held that, in view of the provisions of their -statutes requiring a bond in attachment proceedings under certain conditions, the common-law rule is modified and permits an action independent of the bond to recover attachment damages in the absence of the recognized essential elements of malice *35and want of probable cause in other classes of malicious prosecutions. This seems to me, however, to be overlooking the plain distinction between a statutory right upon an undertaking, which is a contract action, and one for malicious prosecution, which is of course one in tort. This holding of the Oklahoma court seems contrary to the doctrine to which our court is committed, viz. that an independent action does not lie in the absence of malice or want of probable cause for damages from a wrongful attachment. Ashland Co. v. Stahl, 48 Wis. 593, 597, 4 N. W. 752, approved in Harrison M. Works v. Hosig, 73 Wis. 184, 189, 41 N. W. 70, as well as in Veitch v. Cebell, 105 Wis. 260, 262, 81 N. W. 411, and cited in note to 32 L. R. A. n. s. 35.
Further cases so holding are McIntosh v. Knox, 40 Nev. 403, 165 Pac. 337, but there the right to recover without showing malice or suing on a bond was given to one who was not, as was plaintiff here, a party to the garnishment proceedings; also First State Bank v. Clark, 202 Ill. App. 283 (followed in Strobot v. Cordes, 207 Ill. App. 442, 443), both cited in the majority opinion.
Because the present holding seems to be a wide departure from the former judicial policy of this state I cannot concur in the result.